Citation Nr: 0030581	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a left ankle 
disorder.

3. Entitlement to service connection for a left hip disorder.

4. Entitlement to service connection for rheumatoid 
arthritis.

5. Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had military service in the United States Army 
Reserve from March 1989 to October 1991.  She had active duty 
for training (ADUTRA) from February 7 to July 18, 1990; and 
from June 17 to June 28, July 15 to July 26, August 10 to 
September 8 and October 17 to October 21, 1991.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In August 1995, the Board denied the claim of 
entitlement to service connection for a urinary tract 
infection and remanded the remaining claims to the RO for 
further development.  In January 1999, the Board granted 
service connection for sinusitis, denied service connection 
for an upper respiratory infection and disability manifested 
by hemorrhaging and remanded the remaining claims for further 
evidentiary development.  In October 1999, the veteran's 
claims files were transferred from the VA RO in Reno, Nevada, 
to the VA RO in Albuquerque, New Mexico, from where her case 
now originates.

In an April 2000 statement, the veteran said that she 
submitted evidence to document that she had fibromyalgia that 
was misdiagnosed as rheumatoid arthritis.  She contended that 
her fibromyalgia was related to military service and 
requested continuation of her appeal with consideration of 
the fibromyalgia.  The Board construes the veteran's 
statement as a claim of entitlement to service connection for 
fibromyalgia.  As such, the matter is referred to the RO for 
appropriate consideration and development.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. A confirmed diagnosis of a left hip disorder is not 
currently of record.

3. A confirmed diagnosis of a left ankle disorder is not 
currently of record.

4. The veteran has developmental malalignment (genu valgum) 
of the left knee; any current left knee disorder is not 
shown to be related to service nor is there evidence to 
show that she acquired a permanent increase in genu valgum 
of the left knee as a consequence of an inservice injury 
or disease.

5. A confirmed diagnosis of rheumatoid arthritis is not 
currently of record.
 
6. The veteran's service-connected right knee disability is 
manifested by limitation of flexion to 132 degrees with 
mild patellofemoral crepitance and complaints of recurrent 
catching and giving way and pain; however, the knee is 
without evidence of effusion, weakened movement, excess 
fatigability, or incoordination.  No more than slight knee 
impairment is shown.


CONCLUSIONS OF LAW

1. A left ankle disorder was not incurred in service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a) (West 1991) 
amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.6, 3.303 (2000).

2. A left hip disorder was not incurred in service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.6, 3.303.

3. Genu valgum of the left knee is not a disability under the 
law providing for VA compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9 (2000).

4. An acquired left knee disorder was not incurred in 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5107(a); 38 C.F.R. §§ 3.6, 3.303.

5. Rheumatoid arthritis was not incurred in service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.6, 3.303.

6. The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the right patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left knee, 
ankle and hip disorders and rheumatoid arthritis and an 
increased rating for a right knee disability.  The Board 
notes that, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, that applied 
to all pending claims for VA benefits and that provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, Pub. L. o. 106-475, 
§ 3(a), 114 Stat. 2096, __(2000) (to be codified at § 5103A).  
In the instant case, the Board finds that the RO complied 
with the requirements of the statute.  All relevant evidence 
identified by the veteran was obtained and considered.  In 
addition, the veteran was afforded VA examinations to assist 
in rating is service-connected disabilities and to obtain an 
opinion on the relationship, if any, of the claimed 
disability to service.  With regard to the adequacy of the 
rating examinations, the Board notes that the reports of the 
examinations, the Board notes that the examinations provide 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses from which the Board 
can reach a fair determination.  

Furthermore, the Board notes that, in August 1995 and January 
1999, it remanded the veteran's claims to the RO for further 
development, including VA examination.  The additional 
evidence submitted in support of her claims, including VA and 
private medical records and reports dated through 2000, has 
been associated with the claims file and VA last examined her 
in April 2000.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims and the Board will proceed 
to consider the claims of entitlement to service connection 
for left knee, ankle and hip disorders, rheumatoid arthritis 
and an increased rating for a right knee disability on the 
merits. 

I. Factual Background

On a report of medical history completed in March 1989, at 
the time she was examined for enlistment in to the Reserve, 
the veteran denied having arthritis, rheumatism or bursitis, 
checked yes to having broken bones and swollen or painful 
joints and the examiner noted old sprains, but no present 
joint problems.  When examined that day, a lower extremity, 
spine or musculoskeletal abnormality was not described and 
the veteran was found qualified for service.

Service medical records dated in February 1990 reflect the 
veteran's complaint of bilateral swollen ankles.  She had no 
recent trauma and there was no increased temperature, redness 
or swelling.  Aspirin and hot soaks were recommended.  Days 
later, in March 1990, the records indicate that the veteran 
was seen regarding left ankle pain.  

In April 1990, the veteran complained of right ankle pain and 
swelling and said she twisted her ankle while running.  The 
right ankle was swollen and painful to the touch with limited 
range of motion.  X-rays showed no fracture.

According to a May 1990 clinical entry, the veteran 
complained of pain in her left Achilles tendon and right 
ankle pain after running and denied any trauma.  There was 
normal plantar motion and dorsiflexion of the left foot.  
Later in the month, she complained of left ankle pain with 
swelling and an inability to walk comfortably.  There was 
restricted range of motion but no ecchymosis.  The assessment 
was left foot sprain.  

August 1990 records document the veteran's complaints of pain 
and swelling in her right knee for the past month after she 
fell directly on it in July.  According to an orthopedic 
consultation report, the veteran sustained abrasions, 
lacerations and swelling that was treated as a bad sprain.  
Subsequently, she experienced increased swelling with 
prolonged walking, increased pain when climbing stairs and 
giving away or locking.  On examination, there was no 
swelling or effusion and the abrasions were well healed.  
Range of motion was from -5 degrees to 125 degrees with mild 
crepitus; x-rays were unremarkable and the diagnosis was PFPS 
(patellofemoral pain syndrome?) of the right knee.  
Subsequent clinical records through 1991 reflect the 
veteran's continued complaints of right knee pain.

On a report of medical history completed in August 1991, 
prior to separation from service, the veteran said she was in 
good health except for right knee and ankle pain.  She 
checked yes to having swollen or painful joints, arthritis, 
rheumatism or bursitis and a "trick" or locked knee and 
said she injured her right ankle during basic training and 
injured her right knee in service.  The examiner noted the 
veteran's right ankle and knee pain and swelling, and leg 
cramps during basic training.  An August 1991 Medical 
Evaluation Board (MEB) examination report describes the 
veteran's history of intermittent and persistent right knee 
pain following the July 1990 direct blow and laceration.  
Range of motion was from 5 degrees recurvatum to 135 degrees 
flexion.  X-rays of the right knee showed maintained joint 
spaces without evidence of osteophytes or degenerative 
changes.  The diagnosis was retropatella pain syndrome, right 
knee, and chondromalacia, mild to moderate. 

An October 1991 VA medical record reflects that the veteran 
was seen for follow up of her right knee PFPS and reported 
left knee and ankle discomfort.  She complained of left knee 
pain with no swelling, locking or giving away.  On 
examination of the left knee, there was no swelling or 
effusion; X-rays were unremarkable and range of motion was 
from 0 to 125 degrees with mild crepitus.  The left ankle had 
mild swelling with no effusion and full range of motion.  X-
rays were unremarkable.  The assessment was bilateral PFPS, 
right greater than left with a need to rule out rheumatoid 
arthritis.  

The veteran, who was 20 years old, underwent VA examination 
in March 1992.  The examination report recounts her history 
of right knee pain and complaints of a left knee problem, 
similar to the right knee, but less severe, and left hip and 
ankle pain.  The veteran reported that a physician said the 
left knee, ankle and hip pain were likely due to her right 
knee problem.  Examination of the knees revealed no swelling 
or effusion.  There was tenderness on either side of the 
patella, on the inferior pole of the patella, right worse 
than left.  Patellar compression produced pain, more severe 
on the right than the left.  With the last 5 degrees of 
extension and the last 5 degrees of flexion, there was right 
knee pain.  There was mild crepitus.  Deep knee bends were 
painful, more in the right knee.  Right hip and ankle were 
unremarkable.  Diagnoses included chondromalacia patellae, 
bilateral, right worse than left; and arthralgia, ankles and 
the left hip, etiology unclear at the present time.  X-rays 
of veteran's knees and ankles showed no bone or joint 
abnormality and were normal.

In March 1993, the RO granted service connected for 
chondromalacia patellar of the right knee.  A noncompensable 
disability evaluation was assigned.

A February 1994 private treatment record reflects the 
veteran's complaints of knee pain for two weeks and her 
history of right knee injury.  Chondromalacia of both 
patellas was diagnosed.

Private physical therapy records, dated from January to May 
1994, include a diagnosis of bilateral chondromalacia 
patella.  The veteran initially complained of increased knee 
pain and an inability to perform different activities.  When 
last seen in April 1994, she reported decreased knee pain and 
improved quadriceps strength.  There was a slight amount of 
left knee swelling.  The veteran was able to resume some of 
her normal functional activities.

In March 1997, the VA RO afforded the veteran a fee-based 
orthopedic examination.  She reported twisting her ankle 
twice in service and, in July 1990, injured her right knee.  
The veteran complained of bilateral ankle and knee pain, 
numbness and tingling in her hands, bursitis in her shoulder 
and left hip pain.   Activity worsened the pain and rest 
helped.   The examiner reviewed the veteran's claims file and 
noted that, other than comments pertinent to right knee 
chondromalacia, there was little information regarding the 
musculoskeletal system aside from a single rheumatoid test 
that was positive in a qualitative test.  

On examination, the veteran appeared to be in no great 
distress.  Her ankles were stable with no swelling or 
particular tenderness.  Range of ankle motion was 
dorsiflexion to 16 degrees on the right and to 14 degrees on 
left and plantar flexion to 62 degrees, bilaterally.  She was 
extremely flexible everywhere and the examiner noted that the 
veteran was apparently a dancer.  Examination of the 
veteran's knees revealed increased cue angle, bilaterally.  
There was patellofemoral tenderness, bilaterally, but not a 
lot of crepitus.  The knees were stable to AP 
(anterior/posterior?), lateral and rotatory stresses.  Range 
of motion of her knees was from 0 to 134 degrees, with no 
fluid in the knees.  Examination of the veteran's hip 
revealed tenderness just proximal to the greater trochanter.  
The veteran said she was still able to do splits in a 
forward/backward position.  Range of motion of her hips was 
to 36 degrees of extension, 70 degrees of internal rotation, 
80 degrees of external rotation and abduction to at least 60 
degrees.  Her flexion was to over 100 degrees.  X-rays of the 
veteran's ankles were normal.  X-rays of her knees showed the 
lateral tip of the patella.  The clinical impression was 
chondromalacia patella.  The left knee also had some 
chondromalacia, due "mainly to her increased cue angle and 
valgus at the knees that were accentuated by her heavy 
thighs."  The physician noted that the veteran had a vast 
quantity of musculoskeletal complaints with not a lot of 
findings at the age of 25.

In June 1997, the veteran was afforded a fee-based 
examination by a rheumatologist.  She complained of joint 
pain after a right knee injury and was eventually told she 
had chondromalacia but did not have arthroscopy.  The veteran 
complained of pain in her lateral hips and left knee and 
ankle.  There was no specific diagnosis regarding her 
multiple joint pain.  A rheumatoid factor performed in 1991 
was reported as positive, but the titer was less than 1:10.  
The veteran was unsure if she had any repeat rheumatoid 
factors since then.  Her only current complaint was mild 
right knee pain.  She currently weighed 236 pounds and was 5 
feet 6 inches tall; but, at age 18, weighed 127 pounds and, 
at age 21 when discharged from service, weighed 147 pounds.  
Neurological examination revealed sensory normal to light 
touch and normal gait; upper extremities were normal.  Hips 
had full range with complaint of mild groin pain with extreme 
external rotation.  Knees revealed some mild pain with 
extreme flexion on the right, but not limited.  There was 
some pain with movement of the patella consistent with 
patellofemoral malalignment syndrome.  Ankles and toes had 
completely normal range with no synovitis, although the 
veteran reported some pain over the medial ankle to 
palpation.  There was no pain on palpation of the 
trochanteric regions.  Examination for tender points revealed 
several throughout the lower extremities and back consistent 
with fibromyalgia.  The specialist noted the veteran's 
chronic joint complaints, but opined that she did not have an 
underlying inflammatory arthritis to account for her joint 
pain.  Probable fibromyalgia syndrome with tender points 
diffusely was noted.   The veteran's severely overweight 
condition was thought to possibly contribute to some of her 
joint complaints involving the lower extremities.

A June 1997 private magnetic resonance image (MRI) report of 
the veteran's right knee included an impression of normal MRI 
of the right knee.

In November 1997, E.T., M.D., an immunologist, said he 
examined the veteran in September 1997.  She gave a history 
of neck, shoulder, ankle and hip pain for the past three or 
four years and said a rheumatologist diagnosed fibromyalgia 
and tendonitis.  Pertinent laboratory data indicated that ANA 
(antinuclear antibody) was less than 1:80 and a rheumatoid 
factor was negative.  An examination of the upper and lower 
extremities showed no acute sign of inflammation, except in 
the right knee with some tenderness noted and some tenderness 
in the ankle (right or left not specified) area.  There was 
no acute sign of range of motion restriction.  The clinical 
impression included chronic fibromyalgia with a history of 
right knee chondromalacia. 

The veteran underwent VA orthopedic examination in April 2000 
and reported that her right knee caught and gave way after 
standing for prolonged periods of time.  She described pain 
in the evening after an active day and occasionally awoke 
with right knee pain that occurred approximately two or three 
days each month.  The veteran was unable to identify 
precipitating activities for the pain in the morning.  She 
occasionally noticed right knee swelling and took no 
medication for knee pain but used alternating cold/hot 
compresses when the knee was particularly painful.  The 
veteran did not use orthotics but occasionally used a cane.  
She had no dislocations or knee surgery.  The veteran 
reported fibromyalgia, manifested by diffuse muscle 
tenderness in the neck, back and hips and generalized malaise 
and had several tests for rheumatoid factor that were weakly 
positive with a low titer  (non-diagnostic for rheumatoid 
arthritis).  The veteran worked at home and occasionally took 
a day off because of knee pain.  She denied having pain, 
swelling or limitation of motion in her hips, left knee or 
left ankle and noted right ankle popping when she rotated it.  

On examination, the veteran was described as a large woman 
who walked with a normal gait and sat and stood with normal 
posture.  She had bilateral genu valgum with each knee 
aligned in 10x (degrees?) valgus.  The intermalleolar 
distance with the knees touching was 9 centimeters.  The 
patellae were located laterally, presenting a "grasshopper 
eye" appearance.  Both patellae tracked laterally, but the Q 
angles were normal.  Examination of the right knee showed no 
effusion, ligamentous laxity or tenderness.  There was a 
positive patellar apprehension sign and a positive patellar 
entrapment sign.  There was mild patellofemoral crepitance on 
active knee motion.  McMurray sign was absent.  Examination 
of the left knee showed no effusion, laxity or tenderness.  
The patellar apprehension sign was negative, but the patellar 
entrapment sign was positive.  There was no crepitance on 
active motion.  McMurray sign was absent.  Examination of the 
right and left ankles showed no effusion, tenderness and 
ligamentous laxity.  She was able to demonstrate a mild click 
in the tibiotalar joint on rotation of the right ankle.  
There were no signs of inflammation in either knee or ankle.  
There were no signs of weakness or incoordinated movement.  
There was no muscle atrophy in either thigh or leg.  Active 
range of motion of the left hip was extension from 20x; 
flexion to 124x; internal rotation to 36x and external 
rotation to 42x; abduction to 32x and adduction to 22x.  
Active range of motion of the right knee was hyperextension 
from 0x to 10x and flexion from 0x to 132x.  Left knee active 
range of motion was hyperextension from 0x to 6x and flexion 
from 0x to 132x.  Left ankle range of motion was dorsiflexion 
from 12x to 54x plantar flexion; both subtalar joints were 
supple.

Further, radiograms of both knees showed identical findings 
of laterally placed patellae.  The lateral patellofemoral 
articular cartilage of the right knee was slightly decreased 
in thickness.  The bony structures were otherwise 
unremarkable and the tibiofemoral articular cartilage spaces 
were of normal thickness.  Views of both hips and both ankles 
showed no abnormalities.  There was no regional osteoporosis 
or other signs of an inflammatory arthritic process.   The 
test for rheumatoid factor in April 2000 was negative.  
Diagnoses included development malalignment (genu valgum) of 
both knees.  A second diagnosis was recurrent subluxation, 
right patella, manifested by recurrent catching and giving 
way of the right knee and by characteristic findings on 
physical examination secondary to diagnosis of developmental 
malalignment, aggravated by injury in service.  The third 
diagnosis was chondromalacia patella of the right knee, mild, 
manifested by anterior knee pain and by mild crepitance on 
active motion, secondary to the recurrent subluxation noted 
above.  In the VA orthopedist's opinion, the veteran's 
subjective complaints of right knee pain were proportional to 
and consistent with the objective examination findings.  
There were no historical, laboratory or radiologic findings 
consistent with the diagnosis of rheumatoid arthritis.  

In June 2000, the RO awarded a 10 percent evaluation to the 
veteran's service-connected right knee disability, effective 
from December 1991.

II. Analysis

A. Service Connection

The term "veteran" is defined in the law as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a). 

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection may also be granted for disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (2000).  Also, the United 
States Court of Appeals for Veterans Claims has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice 
connected disability caused by a service connected disorder.  
Allen V Brown, 7 Vet. App. 430 (1995).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

1. Rheumatoid Arthritis, Left Hip and Left Ankle

The veteran has contended that service connection should be 
granted for rheumatoid arthritis.  The record demonstrates 
that no rheumatoid arthritis was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had rheumatoid arthritis.  In June 1997, a 
rheumatologist opined that the veteran did not have an 
underlying inflammatory arthritis and, in November 1997, an 
immunologist reported a negative rheumatoid factor.  More 
importantly, in April 2000, a VA examiner reported that a 
test for the rheumatoid factor was negative and, in her 
statement dated the same month, the veteran said she was 
misdiagnosed with rheumatoid arthritis.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (claimant must have disability at 
time of application for benefits and not merely findings in 
service); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1995) (Congress specifically limits entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability).  Furthermore, the 
veteran has submitted no evidence to show that she currently 
has rheumatoid arthritis.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
rheumatoid arthritis has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran also contended that service connection is 
warranted for a left hip disorder.  The record demonstrates 
that a left hip disorder was not found in service or on 
separation from service.  Further, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had a left hip disorder related to service.  
In fact, although in March 1992, a VA examiner diagnosed 
arthralgia of the ankles and left hip, it was noted that the 
etiology was unclear at the time and, in March 1997, an 
orthopedic examiner reported hip tenderness, but noted that 
the veteran had a vast quantity of musculoskeletal complaints 
without many findings for her age; and a left hip disorder 
was not diagnosed.  Additionally, when examined by a 
rheumatologist in June 1997, there was no specific diagnosis 
regarding complaints of multiple joint pain and the 
specialist speculated that veteran's excess weight might 
contribute to her lower extremity joint pain.  More 
importantly, when examined by a VA orthopedist in April 2000, 
the veteran denied pain, swelling or limitation of motion in 
her hips and a left hip disorder was not diagnosed.  See 
Brammer; Degmetich.  The veteran has provided no medical 
opinion or other evidence to show that she currently has a 
left hip disorder.  See Rabideau v. Derwinski, 2 Vet. App. at 
143.

The veteran has also contended that service connection is 
warranted for a left ankle disorder, including as due to her 
service-connected right knee disability.  The record 
demonstrates that the veteran was treated for complaints of 
left ankle pain in service but a left ankle disorder was not 
reported on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a left ankle 
disorder.  In fact, according to the April 2000 VA orthopedic 
examination report, the veteran denied having pain, swelling 
or limitation of motion in her left ankle and a left ankle 
disorder was not diagnosed.  See Brammer; Degmetich, supra.  
Furthermore, the veteran has submitted no evidence to show 
that she currently has a left ankle disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has a left ankle disorder has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

2. Left Knee

The veteran has also contended that service connection is 
warranted for a left knee disorder, including as due to her 
service-connected right knee disability.  The record 
demonstrates that the veteran was treated in service for 
complaints of left leg and ankle pain and a left knee 
disorder was not reported on separation from service. While 
bilateral patellofemoral syndrome was privately diagnosed in 
1994, when examined by VA in March 1997, the examiner 
reported some chondromalacia due to increased cue angle and 
valgus at the knees accentuated by the veteran's heavy 
thighs.  In April 2000, when examined by VA, the veteran 
denied having left knee pain, swelling or limitation of 
motion and the VA orthopedist related the veteran's current 
disability to developmental malalignment (genu valgum), 
rather than to an inservice injury or disease.  The veteran 
contends, in essence, that this condition was aggravated by 
service.  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service.  See 38 C.F.R. § 
3.306(a) (1999).  However, a congenital or developmental 
defect is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c) (1999).  No 
disability resulting from a congenital or developmental 
defect may be service connected.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  As genu valgum is not, by law, a disease or 
injury, it requires more than an increase in severity during 
service in order to warrant a grant of service connection.  
There is a lack of entitlement under the law to service 
connection for a genu valgum unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in disability apart from the 
congenital defect.  The VA General Counsel, in a precedent 
opinion, has indicated that service connection may be granted 
for congenital conditions that, either first manifest 
themselves during service, or if preexisting service, are 
aggravated by service.  VAOPGCPREC 67-90, 55 Fed. Reg. 43,253 
(1990) (Concerning hereditary diseases that first manifest 
themselves during service, or preexist service and progress 
at an abnormally high rate during service.)  See also 
VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

The evidence does not show that any superimposed disease or 
injury to the appellant's left knee was incurred during 
military service.  The inservice symptoms experienced by the 
veteran were, as noted above, essentially resolved prior to 
separation.  Accordingly, as a left knee developmental 
malalignment (genu valgum) may not be considered a disease or 
injury according to VA law, and as there is no competent 
medical evidence of a superimposed disease or injury during 
service that resulted in disability apart from the congenital 
defect, the claim for service connection for a left knee 
disorder must be denied. 

There is, moreover, no competent opinion or other evidence 
that the service-connected right knee disability chronically 
worsened any current left knee disorder such as to warrant 
secondary service connection on the basis of aggravation.  
See Allen v. Brown, 7 Vet. App. at 448.  As noted above, when 
examined by VA in April 2000, she denied pain, swelling or 
limitation of motion in her left knee, genu valgum was 
diagnosed but an acquired left knee disorder was not found.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports her claims.  
Accordingly, as the evidence now of record fails to show that 
the veteran currently has rheumatoid arthritis or left ankle 
or hip disorders or that a left knee disorder was incurred in 
or aggravated by service, service connection for left ankle 
or hip disorders, rheumatoid arthritis and a left knee 
disorder must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107; 38 C.F.R. §§ 3.6, 3.303.

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.

B. Increased Rating for Chondromalacia of the Right Patella

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (1999).

The veteran's service-connected right knee disability has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for 
knee impairment with recurrent subluxation or lateral 
instability.  A slight impairment of either knee, including 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation, a 20 percent evaluation is warranted for 
moderate impairment and a 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When examined by VA in April 2000, the veteran continued to 
have some pain, stiffness and crepitation in the right knee 
joint, but her gait and posture were normal.  She also had 
some slight limitation of motion of the knee joint, see 
38 C.F.R. § 4.71, Plate II, and complained of slight 
instability of knee.  But the VA examiner indicated that 
there was no right knee effusion, tenderness or ligamentous 
laxity.  There was mild patellofemoral crepitance on active 
knee motion and the McMurray sign was absence.  There was no 
weakness or incoordinated movement.

Moreover, X-ray studies have been negative throughout the 
course of this appeal for any evidence of degenerative joint 
disease in the right knee. Although speculated on examination 
in October 1991, degenerative joint disease has not been 
established by X-ray findings and an evaluation under 
Diagnostic Code 5003 is not, accordingly, for application.

In any case, the range of motion of the right knee is nearly 
full.  On VA examination in March 1992, the examiner reported 
right knee pain with the last 5 degrees of extension and the 
last 5 degrees of flexion.  In March 1997, the VA examiner 
reported range of motion of the knees from 0 to 134 degrees.  
When examined by VA in April 2000, the veteran had flexion of 
the right knee to 132 degrees, while hyperextension was from 
0 to 10 degrees.  The measurable range of motion in flexion 
and extension does not, under the rating schedule, show 
compensable limitation.  Under Diagnostic Code 5260, a zero 
percent rating is assigned when flexion of the leg is limited 
to 60 degrees; a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  Under Diagnostic Code 5261, a 
zero percent rating is assigned when extension of the leg is 
limited to 5 degrees; a 10 percent evaluation is warranted 
when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  Such restriction of range of 
motion of the knee joint is not remotely approximated in the 
right knee in this case, according to the examination 
findings of record.  See 38 C.F.R. § 4.7.

A compensable rating under Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 is warranted only where arthritis is established in 
the affected joint by X-ray findings. Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Even if such were 
the case, the painful motion contemplated by 38 C.F.R. § 4.59 
has been considered and subsumed in the 10 percent evaluation 
currently assigned.  38 C.F.R. § 4.14. 

Nevertheless, the veteran's recent complaints are similar to 
those considered in DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In DeLuca, the court held that in evaluating his 
service-connected joint disability, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  However, even if the DeLuca factors 
are considered in this case, it is readily apparent from the 
recent medical evidence that any additional resulting degree 
of restriction of movement of the right knee would not equal 
or more nearly approximate that required for a compensable 
evaluation under either Diagnostic Code 5260 or 5261, in view 
of the nearly full range of motion of the right knee 
demonstrated.

Although the veteran has continued to complain of right knee 
catching and giving away after prolonged periods of standing, 
pain after activity and occasional swelling, the fact remains 
that successive recent clinical examinations have not shown 
any more than slight knee pathology.  Effusion, tenderness 
and ligamentous laxity were not shown.  The Board notes that 
the 10 percent evaluation now assigned was made effective 
throughout the entire prosecution of the veteran's original 
claim.  Thus, it contemplates any positive findings shown on 
previous examinations during that time frame as described 
above.  The 10 percent evaluation assigned also takes into 
account any functional loss demonstrated throughout the 
course of her appeal.  The Board is of the opinion that the 
10 percent evaluation assigned under Diagnostic Code 5257 
accurately reflects the actual degree of functional 
impairment demonstrated in this case under the ordinary 
conditions of life.  38 C.F.R. §§ 4.10, 4.40.   Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for chondromalacia of the right patella.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

ORDER

Service connection is denied for a left ankle disorder.

Service connection is denied for a left knee disorder.

Service connection is denied for a left hip disorder.

Service connection is denied for rheumatoid arthritis.

An increased rating is denied for chondromalacia of the right 
patella.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 13 -




- 19 -


